Citation Nr: 1536267	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral bunions with degenerative joint disease of both first metatarsophalangeal joints and bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome with degenerative joint disease and chronic tibial stress fracture of the left lower extremity.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 2005.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records considered by the RO.

The issue of entitlement to an evaluation in excess of 30 percent for the bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On April 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome with degenerative joint disease and chronic tibial stress fracture of the left lower extremity is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome with degenerative joint disease and chronic tibial stress fracture of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2014).  

In this case, the Veteran and his authorized representative withdrew the issue of entitlement to an increased evaluation for the left knee disability during the April 2015 hearing, as noted on the record.  See April 2015 Bd. Hrg. Tr. at 2-3.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome with degenerative joint disease and chronic tibial stress fracture of the left lower extremity is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claim.  Specifically, it appears that there may be outstanding, relevant private treatment records not associated with the claims file, as detailed in the directives below.  See also April 2015 written statement (the Veteran requested that VA attempt to obtain additional treatment records from Dr. Y.L. for claim).  Thus, on remand, any outstanding and relevant treatment records should be obtained.

In addition, the Veteran was most recently provided a VA examination in connection with this claim in March 2011.  Thereafter, the Veteran indicated that his disability had increased in severity since that time.  See, e.g., January 2013 Dr. Y.L. private treatment record (indicating bilateral feet problems much worse recently); April 2015 Bd. Hrg. Tr. at 8, 10-11.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral foot disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment the Veteran has received, including from Dr. Y.L. and any treatment for his 2010 work-related right foot injury.  See March 2011 VA examination report and April 2015 Bd. Hrg. Tr. at 19 (the Veteran reported right foot injury).

It is noted that the record contains private treatment records from Dr. Y.L. dated from October 2010 to November 2013, as well as in April 2015; however, the Veteran has indicated that he has received treatment from this provider since 2005.  In an April 2015 written submission containing the most recent treatment record, the Veteran indicated that he had completed an authorization form for Dr. Y.L. and requested that VA assist him in obtaining records from this provider.  As such, the Veteran may submit or authorize VA attempt to obtain any additional records from this or any additional non-VA treatment provider.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Southeast Louisiana Health Care System.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral bunions with degenerative joint disease of both first metatarsophalangeal joints and bilateral pes planus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.
The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's bilateral foot disability under the rating criteria.  In particular, the examiner should state whether the Veteran's flatfoot is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

In addition, the examiner should state whether the Veteran has any related joint or periarticular pathology or any other symptoms or manifestations associated with his service-connected bilateral bunions with degenerative joint disease of both first metatarsophalangeal joints and bilateral pes planus.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected bilateral foot disability and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


